DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 10/10/2019. Claims 1-70 are cancelled. Claims 71-85 are new. Claims 71-85 are currently pending.
Regarding claim 79, the status identifier indicates the claim as an allowed claim, but the claim appears to be a new, pending claim. Examiner is interpreting the status of the claim as new.
Claim Objections
Claim 71 is objected to because of the following informalities:  In claim 71, line 3, the phrase beginning with “a step of positioning” appears to be missing a semi-colon at the end of the phrase after “a proximal septal vein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 71, the claim recites “the right ventricle” in line 5. There is insufficient antecedent basis for this limitation in the claim, since a right ventricle has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a right ventricle.
	Further, the claim recites “the interventricular septum” in line 15. There is insufficient antecedent basis for this limitation in the claim, since an interventricular septum has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to an interventricular septum.
	Regarding claim 72, the claim recites “a proximal septal vein” in line 2. It is unclear whether the phrase is referring to the proximal septal vein as previously introduced in claim 71, or a new, separate septal vein. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the septal vein as introduced in claim 71.
	Further, the claim recites “the coronary sinus” in line 4. There is insufficient antecedent basis for this limitation in the claim, since a coronary sinus has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a coronary sinus.
	Further, the claim recites “the outside” in line 5. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to a coronary sinus, the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to air injected into the balloon as meeting the claimed limitation.
Regarding claim 76, the claim recites “the outside” in line 2. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to the capture catheter, the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a location outside in relation to the capture catheter.
	Regarding claim 78, the claim recites “the distal portion of the pacemaker lead is pointed to easily penetrate the interventricular septum tissues”. It is unclear what the metes and bounds of the phrase are, since “easily” is a relative term and, therefore, it is unclear what the term “easily” encompasses. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a distal portion of the pacemaker lead being pointed to penetrate tissues.
	Further, the claim recites “the interventricular septum tissues”. There is insufficient antecedent basis for this limitation in the claim, since interventricular septum tissues have not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear whether the phrase is referring to the interventricular septum as previously introduced, or introducing new, separate interventricular septum tissues. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the interventricular septum as previously introduced.
	Regarding claim 79, the claim recites “the right ventricle” in line 5. There is insufficient antecedent basis for this limitation in the claim, since a right ventricle has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a right ventricle.
Regarding claim 80, the claim recites “a proximal septal vein” in line 2. It is unclear whether the phrase is referring to the proximal septal vein as previously introduced in claim 79, or a new, separate septal vein. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the septal vein as introduced in claim 79.
	Further, the claim recites “the coronary sinus” in line 4. There is insufficient antecedent basis for this limitation in the claim, since a coronary sinus has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a coronary sinus.
	Further, the claim recites “the outside” in line 5. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to a coronary sinus, the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to air injected into the balloon as meeting the claimed limitation.
	Regarding claim 82, the claim recites “the outside” in line 2. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to the capture catheter, the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a location outside in relation to the capturing unit of the catheter.
	Regarding claim 83, the claim recites “the capture catheter” in line 1. There is insufficient antecedent basis for this limitation in the claim, since a capture catheter has not specifically been introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear whether the phrase is referring to the capturing unit of the catheter as introduced in claim 79, or introducing a new, separate capture catheter. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the capturing unit of the catheter.
	Regarding claim 84, the claim recites “the interventricular septum tissues”. There is insufficient antecedent basis for this limitation in the claim, since interventricular septum tissues have not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear whether the phrase is referring to the interventricular septum as previously introduced, or introducing new, separate interventricular septum tissues. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the interventricular septum as previously introduced.
	Claims 73-75, 77 and 81 are indefinite due to their dependency on indefinite base claims 71 and 79.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2008/0242976 A1).
	Regarding claim 85, Robertson discloses (abstract; Paras. [0107]-[0111], [0135]-[0136] and [0192]; Fig. 1) a method of positioning a distal portion of a pacemaker lead (Paras. [0107]-[0111]), the method comprising: 
	a step of positioning an intervention wire (guidewire, Para. [0110]) into an interventricular septum (electrode lead 109 fixed in septum using guidewire, therefore one of ordinary skill would’ve understood guidewire to positioned into the septum; further, Para. [0135] describes guidewire being placed in the appropriate location, Paras. [0110]-[0111] and [0135]; Fig. 1); and 
	a step of positioning the distal portion of the lead into the interventricular septum (lead 109 fixed into septum, Paras. [0110]-[0111]; Fig. 1) by inserting the pacemaker lead along the intervention wire (lead 109 introduced into heart using guidewire, therefore one of ordinary skill would’ve understood lead 109 to be introduced along the guidewire, Paras. [0110]-[0111] and [0135]; Fig. 1).
	However, with respect to the cited embodiment, Robertson fails to disclose a step of positioning an intervention wire through a proximal septal vein; and a step of positioning the distal portion of the lead through the proximal septal vein.
	However, in a separate embodiment, Robertson teaches (Para. [0192]), in the same field of endeavor, a lead placed in the proximal septal vein (lead 109 placed in antero-septal vein, Para. [0192]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the lead, and therefore the intervention wire, being positioned through the septal vein, instead of the initial pathway of piercing the septum as taught in Robertson, because a separate embodiment of Robertson teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with the lead fixed to the septum through either pathway.
Allowable Subject Matter
Claims 71 and 79 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding base claims 71 and 79, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed.
	The closest prior art of record, US 2011/0313434 A1 to Kocaturk, discloses a tensioning device including a suture passed through a septal vein, but fails to disclose positioning an intervention wire and a guidewire through the pathways as claimed, or positioning a distal portion of a pacemaker lead, and it would not be obvious to one of ordinary skill to modify the device of Kocaturk as claimed, since Kocaturk does not disclose a device for delivering a pacemaker lead.
	US 2011/0098720 A1 to Taylor discloses a snaring system including a first and second wire, and further discloses at least one wire positioned in the right ventricle, but fails to disclose inserting a 
	Regarding base claim 71, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of positioning a distal portion of a pacemaker lead, the method comprising: positioning an intervention wire through a proximal septal vein; inserting a safe zone catheter in an inferior vena cava into the right ventricle through a right atrium and a tricuspid valve; inserting a guide wire through the safe zone catheter; pulling out the safe zone catheter with the guide wire maintained in the right ventricle of the heart; capturing the intervention wire with a capture catheter inserted along the guide wire; pulling out the capture catheter and intervention wire toward the inferior vena cava; and positioning the distal portion of the lead into the interventricular septum by inserting the lead along the intervention wire.
	Regarding base claim 79, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of positioning a distal portion of a pacemaker lead, the method comprising: positioning an intervention wire into an interventricular septum through a proximal septal vein; inserting a catheter inserted in an inferior vena cava into the right ventricle through a right atrium and a tricuspid valve and capturing the intervention wire using the catheter; pulling out the catheter and intervention wire toward the inferior vena cava; and positioning the distal portion of the lead into the interventricular septum along the intervention wire.
Claims 72-78 and 80-84 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0106442 A1 to Richardson, disclosing a catheter positioned in the inferior vena cava, the right atrium, the tricuspid valve and the right ventricle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771